Honorable Coke R. Stevenson, Jr.   Opinion No. C-723
Administrator
Texas Liquor Control Board         Re:   Whether the Texas
Austin, Texas                            Liquor Control Board
                                         is authorized to issue
                                         a United States Bonded
                                         Liquor Export permit as
                                         provided for in sub-sec-
                                         tion (7b) of Section 15
                                         of Article 1 of the
                                         Texas Liquor Control Act
                                         (Article 666-15, (7b) of
                                         Vernon's Penal Code) to
                                         a.qua.lifiedapplicant
                                         who desires to obtain
Dear Mr. Stevenson:                      such a permit.
       Your letter requesting an opinion of this office reads
as follows:
          "In the case of Texas Liquor Control
       Board vs. Ammex Warehouse Compa.ny,384
S.W.2d 768, it was held that Subsection
       (7b) of Section 15 of Article 1 of the
       Texas Liquor Control Act (Article 666-15,
       (7b), of Vernon's Texas Penal Code) is
       unconstitutional. The Supreme Court of
       Texas refused to review this decision be-
       cause of no reversible error. The Supreme
       Court of the United States refused to
       grant certiorari.
          "Is the Texas Liquor Control Board
       authorized to issue a United States
       Bonded Liquor Export Permit as provided
       for in Subsection (7b) of Section 15 of
       Article 1 of the Texas Liquor Control
       Act (Article 666-15, (Tb), of Vernon's
       Texas Penal Code) to a qualified appli-
       cant who desires to obtain such a permit?"

                          -3480-
Honorable Coke R. Stevenson, Jr., Page 2 (C-723)


       As you stated in your opinion request, Article 666-15,
(7b), of Vernon's Penal Code, has been held to violate the
Commerce Clause and the Supremacy Clause of the Federal Con-
stitution. Texas Liquor Control-Board v. Ammex Warehouse
Company, 384 S.W.2d 768.
       The laws of the United States supersede or suspend the
laws of a state insofar as they cover the same field and are
applicable to matters over which Congress has assumed exclil-
sive jurisdiction.
       Therefore, it is the opinion of this office that the
Texas Liquor Control Board is not authorized to issue a United
States Bonded Liquor Export Permit as provided for in Subsec-
tion (7b) of Section 15 of Article 1 of the Texas Liquor Con-
trol Act because said statute has been held to violate the
Federal Constitution and is unconstitutional and invalid.
                        SUMMARY
            The Texas Liquor Control Board is not
         authorized to issue a United States Bonded
         Liquor Export Permit to a qualified appli-
         cant who desires to obtain such a permit as
         Subsection (7b) of Section 15 of Article
         666 of Vernon's Penal Code has been declared
         unconstitutional and invalid.
                                     Yours very truly,
                                     WAGGONER CARR
                                     Attorney Genera,1of Texas




                                     Assistant Attorney General

DHC/dt




                            -3481-
Honorable Coke R. Stevenson, Jr., Page 3 (C-723)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Robert E. Owen
Howard M. Fender
Malcolm Quick
APPROVED FOR THE ATTORNEY GENERAL
By T. B. Wright




                          -3482-